internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-122611-98 cc intl b01 date date dear this letter responds to your letter dated date as supplemented by your letter dated date requesting a private_letter_ruling on behalf of taxpayer regarding the application of article of the treaty to the salary that taxpayer receives from employer the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination facts prior to date taxpayer was an employee of employer a wholly-owned instrumentality of the country a government and performed services in position in foreign city in country a on date employer reassigned taxpayer to its office in u s city to perform services in position when taxpayer’s duties for employer in u s city are completed taxpayer expects to return to country a to work in position or a similar position for employer in foreign city taxpayer came to the united_states on an a-2 visa as a non-diplomatic representative of the government of country a taxpayer lives in the united_states with his wife and child taxpayer is an alien individual who meets the substantial_presence_test of sec_7701 of the internal_revenue_code taxpayer represents that he became and remains a resident_of_the_united_states solely for the purpose of rendering services to employer while present in the united_states as an employee of employer taxpayer entered the green card lottery taxpayer represents that he did so not because he requires a plr-122611-98 permanent resident visa in order to continue in his own employment but for the possible benefit for his wife and child taxpayer won the lottery claimed the new visa and received it on date a date that is after date and before date taxpayer represents that the salary he received from employer between date and date was exempt from united_states federal_income_tax under the prior treaty between the united_states and country a ruling requested you have requested a ruling that the salary taxpayer receives from employer is exempt from u s federal_income_tax under article of the treaty beginning on date law and analysis the treaty entered into force on date under paragraph of article entry into force the treaty generally had an effective date of date however paragraph of article provides that where the provisions of the prior treaty would have afforded any greater relief from tax to a person entitled to its benefits than is afforded under the treaty the prior treaty continued to have effect until date paragraph a of article government service of the treaty provides that salaries wages and other similar remuneration other than a pension paid_by a contracting state or a political_subdivision or a local authority thereof to an individual in respect of services rendered to that state or subdivision or authority shall be taxable only in that state paragraph b of article provides however that such salaries wages and other similar remuneration shall be taxable only in the other contracting state if the services are rendered in that state and the individual is a resident of that state who i is a national of that state or ii did not become a resident of that state solely for the purpose of rendering the services paragraph of article general scope is the saving clause of the treaty under this clause a contracting state may tax its own citizens and residents as determined under article residence as if the treaty had not come into effect paragraph b of article provides in relevant part that the saving clause will not affect the benefits conferred by a contracting state under article upon individuals who are neither citizens of nor have been admitted for permanent residence in that state the technical explanation of the treaty prepared by the department of the treasury provides that plr-122611-98 subparagraph b of paragraph provides a different set of exceptions to the saving clause the benefits referred to are all intended to be granted to temporary residents of a contracting state for example in the case of the united_states holders of non-immigrant visas but not to citizens or to persons who have acquired permanent residence in that state if beneficiaries of these provisions travel from one of the contracting states to the other and remain in the other long enough to become residents under its internal law but do not acquire permanent residence status ie in the united_states context they do not become green card holders and are not citizens of that state the host state will continue to grant these benefits even if they conflict with the statutory rules the benefits preserved by this paragraph are the host country exemptions for the following items of income government service salaries and pensions under article when taxpayer acquired permanent resident status in the united_states the exception to the saving clause for benefits conferred under article became inapplicable taxpayer is not entitled to benefits under article of the treaty and the united_states may tax the salary that taxpayer receives from employer as if the treaty had not come into effect conclusion based solely on the facts and representations submitted and assuming that taxpayer is a resident_of_the_united_states under article of the treaty it is held that the salary that taxpayer receives from employer on or after date is not exempt from u s federal_income_tax under article of the treaty no opinion is expressed as to whether taxpayer is a resident_of_the_united_states for purposes of the treaty further no opinion is expressed as to whether the salary that taxpayer received from employer prior to date was exempt from u s income_tax under the prior treaty except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referred to in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely m grace fleeman assistant to the branch chief branch office of the associate chief_counsel international
